Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 04/27/2020 has been considered by Examiner and made of record in the application file.

Specification

2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d) (1) and MPEP § 608.01(o).  Correction of the following is required: 

Consider claims 8, 15 and 17 a limitation “DGPS/IMU” was not described in the specification. The abbreviation should be explained for what it is stand for.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siam Mennatullah et al: "Deep Semantic segmentation for automated driving; Taxonomy, roadmap and challenges" 2017 IEEE 20th International Conference on Intelligent Transportation Systems (ITSC), IEEE, 16 October 2017 (2017-10-16), pages 1-8, XP033330377, hereinafter, “Siam”; provided by an Applicant’s IDS filed on 04/27/2020.

Consider claim 1, Siam teaches a method of automatic labeling of images for supervised machine learning (section III, A. Problem Structure, part 1 i.e., semantic segmentation for automatic driving provides a label for each image pixel) comprising: obtaining images of roadside objects with a camera mounted to a vehicle (section III, A. Problem Structure, part 2 i.e., Multi-camera Structure); recording a position and orientation of the vehicle within a defined coordinate system while obtaining the images Belmanor3804!!; recording position information for each roadside object with the same defined coordinates system as used while recording the position and orientation of the vehicle (section III, B. Dense High Definition (HD) maps); correlating a position of each of the obtained images of the roadside objects with the position information of each roadside object in view of the recorded position and orientation of the vehicle (section III, B. Dense High Definition (HD) maps i.e., image aligned at runtime with pre-mapped sematic point cloud); and labeling the images to identify the roadside objects in view of the correlated position of each of the obtained images of the roadside objects (section III, B. Dense High Definition (HD) maps i.e., semantic priors from HD map for semantic segmentation of the image means transferring the semantic labels to the aligned image, used for validation and elimination of false positives, i.e. further learning; see also section IV, B. Need of large annotated datasets).

Consider claim 2, Siam further teaches wherein the roadside objects comprises signs, and a high definition map includes positional information for each sign (section III, B. Dense High Definition (HD) maps i.e., traffic signs).  

Consider claim 3, Siam further teaches the method comprising correlating a relative position of the vehicle to a position of the sign (section III, B. Dense High Definition (HD) maps i.e., image aligned at runtime with pre-mapped sematic point cloud).  

Consider claim 4, Siam further teaches the method comprising correcting a recorded orientation between the sign and the vehicle for optical characteristics of a video recording device (section III, B. Dense High Definition (HD) maps i.e., image aligned at runtime with pre-mapped sematic point cloud).  

Consider claim 5, Siam further teaches the method comprising generating a plurality of input-output pairs with the labeled images (section II, A. Classical methods).  

Consider claim 6, Siam further teaches wherein the labeling step comprises providing a marking or outline on each of the roadside objects (section III, A. Problem Structure, part 1).  

Consider claim 7, Siam further teaches wherein the defined coordinate system is a Cartesian coordinate system (section III, B. Dense High Definition (HD) maps i.e., GPS).  



Consider claim 9, Siam further teaches wherein the recording a position and orientation of a vehicle and recording position information for each roadside object steps are performed using a memory device of the vehicle (section III, A. Problem Structure, part 2).  

Consider claim 10, Siam further teaches the method comprising obtaining a first timestamp data set associated with the images; obtaining a second timestamp data set associated with the position and orientation information; and wherein the correlating step includes synchronizing the first timestamp data set and the second timestamp data set (section II, D. Spatio-Temporal Models).  

Consider claim 11, Siam further teaches wherein the roadside objects comprises signs, and a high definition map includes positional information for each sign (section III, B. Dense High Definition (HD) maps).  

Consider claim 12, Siam further teaches the method comprising generating a plurality of input-output pairs with the labeled images (section II, A. Classical methods).  

Consider claim 13, Siam further teaches the method comprising wherein the labeling step comprises providing a marking or outline on each sign (section III, B. Dense High Definition (HD) maps).  



Consider claim 15, Siam teaches a system for automatic labeling of images for supervised machine learning (section III, A. Problem Structure, part 1 i.e., semantic segmentation for automatic driving provides a label for each image pixel) comprising:  112017P06306US; 60426-1206 PUS1 a camera mounted to a vehicle and configured to capture images of objects external to the vehicle (section III, A. Problem Structure, part 2 i.e., Multi-camera Structure); a DGPS/IMU system for determining position and orientation information of the vehicle during the capturing of the images of the objects (section III, B. Dense High Definition (HD) maps i.e., GPS); a memory device for recording the images and the associated position and orientation information (section III, B. Dense High Definition (HD) maps); an HD map including HD map positional information for the objects (section III, B. Dense High Definition (HD) maps); and at least one computing device programmed to synchronize the images, the positional and orientation information, and the HD map positional information and to label the objects in the images to provide a second set of images in which the objects are labeled (section III, B. Dense High Definition (HD) maps i.e., semantic priors from HD map for semantic segmentation of the image means transferring the semantic labels to the aligned image, used for validation and elimination of false positives, i.e. further learning; see also section IV, B. Need of large annotated datasets).



Consider claim 17, Siam further teaches wherein the at least one computing device includes a vehicle controller in communication with the camera, the DGPS/IMU system, and the HD map (section III, B. Dense High Definition (HD) maps i.e., GPS).  

Consider claim 18, Siam further teaches wherein the vehicle controller includes the memory device (section III, B. Dense High Definition (HD) maps).

Conclusion

5.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649